NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

HARVEST INSTITUTE FREEDMAN FEDERATION,
AND BLACK INDIANS LEGAL DEFENSE AND
EDUCATIONAL FUND,

Plaintiffs,

AND

WILLIAM WARRIOR,
Plaintiff-Appellant,

AND

LEATRICE TANNER BROW'N,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-5118

Appeal from the United States Court of Federal
Claims in case n0.06-CV-907, Senior Judge R0bert H.
Hodges, Jr.

ON MOTION

SEP 1 3 2012

HARVEST lNsT FREEDMAN FED V. Us 2
0 R D E R

Plaintiffs move to reinstate the appeal that was dis-
missed for failure to pay the required docketing fee. The
docketing fee has been paid.

Upon consideration thereof,
IT Is ORDERED THAT:

The appeal is reinstated. The appellants’ opening
briefs are due within 21 days of the date of this order.

FoR THE CoURT

/s/ J an Horbaly
Date J an Horbaly

Clerk

cc: William Warrior (informal brief form enclosed)
Leatrice Tanner BroWn (informal brief form enclosed)
Daniel G. Steele, Esq.

s26

U.B.  FOFI

nsel=snenm.clacun
SEP 1 3 2012

JAN HOHBAI.Y
CLERK